DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 24 is objected to because of the following informalities:  The recitation of “process according to claim 1 , further comprising” should read “process according to claim 1, further comprising” or the like in order to maintain grammatical consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 29 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 29 recites “A method according to claim 24” which is indefinite, because claim 24 has been amended to be a process claim depending from claim 1, rather than an independent method claim. For examination purposes, Examiner is interpreting claim 29 to read as “A process according to claim 24” in order to promote compact prosecution.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-17, 24, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over BAYER AG (FR 2,168,489 A1), hereinafter Bayer, in view of Chen et al. (US 2012/0220454 A1), hereinafter Chen.
Regarding claim 1, Bayer discloses a process for preparing a polymeric membrane for soil materials in crop production (p. 5 of translation, regarding a method for conditioning the soil and regulating the growth of plants in mineral or organogenic soils by applying synthetic polymers to these soils or by impregnating them with these polymers) comprising providing a sprayable aqueous dispersion of ionic polyurethane (p. 10 of translation, regarding it is particularly preferable to use dispersions without 
Bayer does not appear to specifically disclose the thickening agent selected from the group consisting of gelatin, alginate, wood meal, xanthan gum, polyacrylamide (PAM) and cellulose.
However, Chen is in the field of coating compositions allowing for improved water and/or nutrient usage by vegetation (abstract; para. [0063], regarding in situ coating means where a raw or non-coated seed is implanted in a hole, cavity or hollowed area in the ground and immediately or soon thereafter a coating composition is sprayed or applied directly into the hole, cavity or hollowed area to surround or partially surround 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the process of Bayer such that the thickening agent selected from the group consisting of gelatin, alginate, wood meal, xanthan gum, polyacrylamide (PAM) and cellulose as taught by Chen in order to improve the ability of the sprayable aqueous dispersion to form a thin, protective film over the surface of the soil materials (see Chen, para. [0063]).

Regarding claims 3, Bayer as modified discloses the invention in claim 1, and further discloses wherein the thickening agent is alginate (see again Chen, para. 0041]).

Regarding claim 4, Bayer as modified discloses the invention in claim 1, and further discloses wherein the sprayable aqueous dispersion comprises preferably 0.5 to 95% polymer compounds by weight (see p. 26 of the translation), the corollary necessarily being that the remainder of the dispersion is available to be the surfactant/emulsifier compounds (see p. 25 of translation). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the process of Bayer such that the thickening agent is present in the sprayable aqueous dispersion in an amount in the range of from 1-5 weight %, since it In re Aller, 105 USPQ 233.

Regarding claim 5, Bayer as modified discloses the invention in claim 1, and discloses reducing the viscosity of ionic prepolymers (p. 11 of translation), but does not appear to specifically disclose wherein the viscosity of the aqueous dispersion is in the range of from 50 to 200 milliPascal.second (mPa.s).  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the viscosity of the aqueous dispersion is in the range of from 50 to 200 milliPascal.second (mPa.s), since Applicant does not disclose any particular criticality to the range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	
	Regarding claim 6, Bayer as modified discloses the invention in claim 1, and further discloses wherein the ionic polyurethane comprising ionic groups selected from the group consisting of carboxylate, sulfonate and ammonium (p. 10 of translation, regarding it is particularly preferable to use dispersions without emulsifier of anionogenic polyurethanes bearing sulfonate and carboxylate groups as well as cationogenic polyurethanes bearing quaternary ammonium groups).



Regarding claim 8, Bayer as modified discloses the invention in claim 1, and further discloses wherein the ionic polyurethane is derived from reaction of a diisocyanate (see p. 7 of translation) and a prepolymer comprising active hydrogen groups to form an isocyanate terminated prepolymer (see p. 7 of translation) and reacting the isocyanate terminated prepolymer with a chain extender monomer comprising ionic or ionisable groups (p. 6 of translation, regarding the polyurethane dispersions which are to be used in the process of the invention are prepared in known manner from high molecular weight compounds containing reactive hydrogen atoms having a molecular weight of from 300 to 20,000, polyisocyanates and, where appropriate, chain extending agents carrying reactive hydrogen atoms).



Regarding claim 10, Bayer as modified discloses the invention in claim 1, and further discloses wherein the ionic polyurethane is biodegradable (p. 19 of translation, regarding the film-forming polyurethanes thus prepared are at the same time polyammonium polyphosphates, which can be degraded gradually by pulling sunlight and by progressive hydrolysis to form simple ammonium phosphates) comprising one or more units derived from a polyester polyols (p. 12 of translation, regarding instead of the polyether polyols, it is also possible to use polyester polyols) and an aliphatic diisocyanate (p. 7 of translation, regarding the use of components such as polyisocyanates, in particular 1,6- hexamethylene diisocyanate, are preferred).

Regarding claim 11, Bayer as modified discloses the invention in claim 8, and further discloses wherein the prepolymer is chain extended with a primary or secondary amine (p. 6 of translation, regarding the polyurethane dispersions which are to be used in the process of the invention are prepared in known manner from high molecular weight compounds containing reactive hydrogen atoms having a molecular weight of from 300 to 20,000, polyisocyanates and, where appropriate, chain extending agents 

Regarding claim 12, Bayer as modified discloses the invention in claim 1, and further discloses wherein the ionic groups of the ionic polyurethane are provided by reactions with one or more monomers selected from the group consisting of 2,2- bis(hydroxymethyl) propionic acid (BMPA), tartaric acid, dkuethylol butanoic acid (DMBA), glycollic acid, thioglycollic acid, lactic acid, malic acid, dihydroxy malic acid, dihydroxy tartaric acid, and 2,6-dihydroxy benzoic acid (p. 34 of translation, regarding the tartaric acid solution is added dropwise in about 10 minutes and cooled to room temperature, and 1900 g of a cationic polyurethane latex are obtained) and neutralisation of the resulting polymer with a tertiary amine (p. 7 of translation, regarding it is particularly preferred to use cationic modifying agents such as tertiary aminodiols, for example butyldiethanolamine, 2-ethyl-2-dimethylaminomethyl-1,3-propanediol in combination with acids and/or quaternizing agents, for example dimethyl sulphate , chloroacetamide, methyl chloride, phosphoric acid and phosphorous acid).

Regarding claim 13, Bayer as modified discloses the invention in claim 1, but does not appear to specifically disclose wherein the ionic polyurethane present in the dispersion is cross linked by addition of a suitable cross linker selected from the group consisting of divalent and trivalent metal cations.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the ionic polyurethane present in the dispersion is cross linked by addition of a suitable cross linker selected from the group consisting of divalent and trivalent metal cations as taught by Chen in order to improve the durability of the aqueous dispersion.

Regarding claim 14, Bayer as modified discloses the invention in claim 1, and further discloses wherein the ionic polyurethane is present in a range of quantities (p. 26 of translation, regarding the formulations generally contain from 0.1 to 99% of polymeric compounds, preferably from 0.5 to 95% by weight), but does not appear to specifically disclose wherein the ionic polyurethane is present in an amount of from 10 to 60% by weight of the aqueous dispersion sprayed onto the soil materials.  However, there being no criticality placed by Applicant on any particular amount of from 10 to 60% by weight of the dispersion spray composition, it would’ve been obvious to provide a suitable weight dispersion spray composition so as to saturate the composition with sufficient reactive material to compensate for achieving an appropriate product density with a In re Aller, 105 USPQ 233.

Regarding claim 15, Bayer as modified discloses the invention in claim 1, and further discloses wherein the polyurethane composition is applied to the soil materials at a rate of from 100 to 1000 grams polyurethane solids content per square meter of soil materials (p. 27 of translation, regarding the amounts applied are between 10 and 200 g of polymer per square meter).

Regarding claim 16, Bayer as modified discloses the invention in claim 1, and further discloses wherein the polyurethane composition comprises urea wherein the urea (p. 7 of translation, regarding it is particularly preferred to use other modifying agents such as urea, melamine, dioyandiamide, formaldehyde and acetaldehyde).

Regarding claim 17, Bayer as modified discloses the invention in claim 16, and further discloses wherein the urea is incorporated into the ionic polyurethane during preparation of a prepolymer polyol by mixing urea with a polyol (p. 11 of translation, regarding a particularly advantageous preparation method to be used for polyurethane dispersions which can be used in accordance with the invention is the polyaddition of polyether polyols having an average molecular weight of 300-10,000) and reacting the mixture with isocyanate (p. 17 of translation, regarding  pre-polymers of urethane-

Regarding claim 24, Bayer as modified discloses the invention in claim 1, and further discloses the invention further comprising planting a crop into the soil before or after spraying the aqueous dispersion (p. 24 of translation, regarding the favorable conditions prevailing in the seedbed under the liquid cover layer have the effect of promoting the overall growth of the seeds and the lifting takes place earlier and more uniformly; p. 5 of translation, regarding this new method makes it possible to considerably increase crop yields for a lower labor force).

Regarding claim 31, Bayer as modified discloses the invention in claim 9, and further discloses wherein the ionic polyurethane comprises a polyol prepolymer of molecular weight of 500-2000 Daltons (p. 11 of translation, regarding a particularly advantageous preparation method to be used for polyurethane dispersions which can be used in accordance with the invention is the polyaddition of polyether polyols having an average molecular weight of 300-10,000).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over 
BAYER AG (FR 2,168,489 A1), hereinafter Bayer, in view of Chen et al. (US 2012/0220454 A1), hereinafter Chen, as applied to claim 24 above, and further in view of Reischl (US 4,734,439 A).

However, Reischl is in the field of foaming polyurethane compositions for the growth of plants (abstract) and teaches wherein the aqueous dispersion comprises a humate (col. 18, lines 42-44, regarding if lignite or peat is used as filler, the humic acids contained therein are utilized for salt formation, with the formation of polyurethane-humates).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the to modify the method of Bayer such that the aqueous dispersion comprises a humate as taught by Reischl in order to increase the effectiveness of the aqueous dispersion as a fertilizer.
Response to Arguments
Applicant’s arguments filed on February 23, 2021, with respect to the rejection of claim 24 under §102 over Bayer (Remarks, p. 5) have been considered but are moot because the new ground of rejection under §103, made in light of the amendments to claim 24, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments (Remarks, pp. 5-10) with respect to the rejection of claim 1 under §103 over Bayer in view of Chen have been fully considered but they are not persuasive.
First, Applicant argues (Remarks, pp. 5-6) that Chen does not discloses a sprayable aqueous dispersion but rather a seed coated with a film. Examiner disagrees. 
Second, in response to Applicant's argument (Remarks, pp. 6-7) that Chen does not teach the use of a barrier or membrane on the surface of soil to inhibit water loss from the soil, or treating an area of soil with a dispersion containing a polymer and thickener to form a membrane on the soil, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Chen is not being bodily incorporated into Bayer, nor is Chen being used as a sole reference in a §102 rejection so as to necessitate the teaching of each and every limitation of claim 1. Instead, Chen is being utilized as a secondary reference in a §103 rejection merely for the teaching of various types of thickening agents which can be specifically utilized. Indeed, Bayer sufficiently discloses the invention of claim 1 except for the Markush group limitation of the thickening agent elements, and Chen teaches a similar sprayed compound being 
Third, Applicant argues (Remarks, pp. 7-8) that the teaching by Chen of using guar or derivatized guar as a thickener that draws water from the soil to the coating is not consistent with providing a barrier to water loss. However, Applicant’s analysis ignores several key facts: 1) guar is not being utilized in the instant rejection, or is it required by Chen to form coatings for soil materials; 2) even if the instant rejection was using guar, Chen teaches both that guar can prevent moisture from leaving the seed (para. [0038]), and that the film-coating layer can act as a barrier against water loss from the seed (para. [0039]), which is the exact purpose of the invention in claim 1 as amended. Thus Applicant’s piecemeal analysis fails to reconcile the totality of the teachings of Chen.
Fourth, Applicant argues (Remarks, p. 8) that the function in which Chen uses polymers and binding agents is not consistent with the objectives of Bayer of the present invention. Examiner disagrees, as the both the function and objectives are nearly identical to both Bayer and the instant invention. See again paras. [0039] and [0063] regarding the formation and application of a coating to prevent water loss from seedlings.
Fifth, Applicant argues (Remarks, p. 8) that the selection of seed layers by Chen does not include polyurethanes whether ionic or non-ionic. This argument was addressed in essence above, in that Chen is merely being used a secondary reference to teach specific types of thickening agents, and does not serve to somehow replace the disclosure by Bayer of the sprayable aqueous dispersion of ionic polyurethane.
Both Bayer and Chen teach using thickening agents used in a sprayable coating applied to soil. See again para. [0063] of Chen describing spraying the coating into the hollow area containing the seed. So Chen clearly extends to application directly to soil and is not limited only to a coating that is applied to seeds in isolation. Once again, Applicant’s piecemeal analysis of Chen fails to reconcile the totality of the teachings of Chen. Chen additionally teaches using the specific thickening agents recited in claim 1. Such a combination is obvious to one of ordinary skill in the art as detailed hereinabove. Therefore Examiner has presented a prima facie case of obviousness with regard to claim 1.
Seventh, Applicant argues (Remarks, pp. 9-10) that the working examples of the application provide a showing that the invention as claimed is not in fact obvious from the citations. Such examples may well carry more weight with regard to a rejection made in accordance with In re Leshin, 125 USPQ 416, which stands for the general proposition that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. However, in this case, the instant rejection of claim 1 under §103 over Bayer in view of Chen renders obvious each specific limitation of claim 1, as detailed hereinabove, with no case law being cited to fill in a gap. In effect, the combination of the prior art teaches the working examples. Bayer does in fact disclose a polyurethane 
Conclusion
The cited reference made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action, e.g., McKnight et al. (US 2013/0123104 A1), are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.